1

2

3

4                             UNITED STATES DISTRICT COURT

5                             EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,                No. 2:14-cr-00309-GEB
8                      Plaintiff,
9          v.                                 ORDER AUTHORIZING USE OF NAMED
                                              VICTIMS’ INITIALS IN TRANSCRPT
10   CARISSA CARPENTER,                       OF NOVEMBER 16, 2018 SENTENCING
                                              HEARING
11                     Defendant.
12

13               The Court Reporter preparing a transcript of the November

14   16, 2018 sentencing hearing in this case has inquired whether the

15   court desires the transcript to reference each named victim by

16   their initials or by each victim’s name stated at said sentencing

17   hearing.     As stated in the order ruling on restitution amounts

18   filed November 19, 2019: “The victims [shall be] referenced by

19   their initials for privacy reasons . . . since such sentencing

20   information is not typically placed on the public docket.” RULINGS

21   ON   THE   LOSS    AND    RESTITUTION   AMOUNTS   TO   BE   INCLUDED   IN   THE

22   PRESENTENCE REPORT at 2 n.3, ECF No. 141.

23               Dated:       February 5, 2019

24

25

26
27

28
                                             1
